ORDER

AMY TOTENBERG, District Judge.
This declaratory judgment action is before the Court on Plaintiff Federated Na*1316tional Mortgage, Association’s (“Fannie Mae”) Motion for Summary Judgment [Doc. 11]. The original claims were brought by Defendants under the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq., in an arbitral forum. The original arbitration agreement entered into by the parties provided that the arbitrator would decide all issues of arbitrability. (Doc. 11-3 ¶ 16.) The parties subsequently stipulated that “the court will decide all issues of arbitrability regarding which claims will or will not proceed in arbitration.” (Doc. 11-5 at 3.)
Defendants assert three counterclaims, two of which raise issues of arbitrability that are substantially similar to issues raised by Defendants in their Response to Plaintiffs Summary Judgment Motion. All issues of arbitrability would be most efficiently and effectively decided together, and the counterclaim arbitrability issues appear to be capable of determination as a legal matter on the current factual and evidentiary record. However, no disposi-tive motion has been filed as to the counterclaims. Accordingly, the parties are DIRECTED to commence summary judgment briefing1 on the two counterclaims (1 and 2) that allege arbitrability issues.2 Defendants’ motion for summary judgment is due October 5, 2015. Plaintiffs response is due Thursday October 29, 2015, and Defendants’ reply, if any, is due Monday, November 16,2015.
In the meantime, Plaintiffs Motion for Summary Judgment [Doc. 11] is DENIED WITHOUT PREJUDICE until all issues of arbitrability are properly before the Court. The Clerk is DIRECTED to resubmit Plaintiffs Motion [Doc. 11] upon the completion of the summary judgment briefing on the counterclaims.

. If the parties believe the counterclaims can be put before the Court through any other mechanism, e.g., a motion for judgment on the pleadings, they should contact Amy Cash McConochie, the Courtroom Deputy Clerk, by email (Amy_McConochie@gand.uscourts.gov) or telephone (404-215-1437) to schedule a status conference. Similarly, if the parties do not believe the case is yet in an appropriate posture for any motion to be filed, they should contact Ms. McConochie to schedule a status conference.


. Defendants have also filed a Motion to Strike certain affirmative defenses [Doc. 33] that the Court does not address at this time.